UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 9, 2011 CLAYTON WILLIAMS ENERGY, INC. (Exact name of Registrant as specified in its charter) Delaware 001-10924 75-2396863 (State or other jurisdiction of (Commission File (I.R.S. Employer incorporation or organization) Number) Identification Number) 6 Desta Drive, Suite 6500, Midland, Texas 79705-5510 (Address of principal executive offices) (Zip code) Registrant's Telephone Number, including area code:(432) 682-6324 Not applicable (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) þSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2 (b) under the Exchange Act (17CFR 240.14d-2 (b)) ¨Pre-commencement communications pursuant to Rule 13e-4 (c) under the Exchange Act (17CFR 240.13e-4 (c)) Item 7.01 – Regulation FD Disclosure. On September 9, 2011, the Company issued a press release announcing proposed mergers to acquire 24 limited partnerships for which the Company’s wholly owned subsidiary, Southwest Royalties, Inc., serves as the general partner.A copy of the press release is furnished as Exhibit 99.1 to this Form 8-K and is incorporated herein by reference.This information, including Exhibit99.1, is being furnished pursuant to Item7.01 of Form 8-K and shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, or otherwise subject to liabilities of that section. Item 9.01 – Financial Statements and Exhibits. (d)Exhibits. Exhibit No.Description Press release dated September 9, 2011 titled “Clayton Williams Energy, Inc. Proposes Mergers to Acquire Southwest Royalties Partnerships” SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereto duly authorized. CLAYTON WILLIAMS ENERGY, INC. Date: September 9, 2011 By: /s/ Mel G. Riggs Mel G. Riggs Executive Vice President and Chief Operating Officer Date: September 9, 2011 By: /s/ Michael L. Pollard Michael L. Pollard Senior Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit No.Description Press release dated September 9, 2011 titled “Clayton Williams Energy, Inc. Proposes Mergers to Acquire Southwest Royalties Partnerships”
